DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the amendment filed on December 2, 2021. Claims 1, 10, and 15 are amended. Claims 3, 7, 11, 13, 16, and 18 are canceled. Terminal disclaimers were filed and approved on 05/18/2022, therefore double patenting rejection is withdrawn.
Claims 1-2, 4-6, 8-10, 12, 14-15, 17, and 19-20 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2022 has been entered. 
Response to Arguments
Applicant's arguments filed on 12/02/2021 regarding 35 USC 103(a) type rejections for claims 1-2, 4-6, 8-10, 12, 14-15, 17, and 19-20 have been fully considered, and found persuasive. Therefore, previous 35 USC 103(a) type rejections are withdrawn.
REASONS FOR ALLOWANCE
Claims 1-2, 4-6, 8-10, 12, 14-15, 17, and 19-20 are allowed.  
The prior art of record, Berman ‘909, Fenkes ‘017, and Berman2 ‘041, fail to teach or fairly suggest, the limitation of a first type zone specifying devices by Fibre Channel parameters, and a second type zone specifying devices by: an Ethernet parameter that comprises a virtual local area network value, and Fibre Channel parameters, where devices can be coupled to the fabric using either Fibre Channel or Ethernet connections, each zone including at least one device as a member of the zone; responsive to the zones accessed from the database, restrict communications for devices coupled to the plurality of ports in response to a first device querying for an address of a second device, by returning the address of the second device from the database only if the first and second device DB2/ 41977088.1Page 3 of 9Application No.: 16/449,449Docket No.: 122293-7506 are members of a common first type zone and, if both devices are coupled to the fabric using an Ethernet connection, if both devices are members of the common first type zone and a common second type zone, in the specific manner and combinations recited in claims 1-2, 4-6, 8-10, 12, 14-15, 17, and 19-20.  
After thoroughly reviewing the related prior art, the application has been deemed allowable because of the limitation of a first type zone specifying devices by Fibre Channel parameters, and a second type zone specifying devices by: an Ethernet parameter that comprises a virtual local area network value, and Fibre Channel parameters, where devices can be coupled to the fabric using either Fibre Channel or Ethernet connections, each zone including at least one device as a member of the zone;, as recited in the specific manner and combinations recited within the claims. Upon an extensive search and review, the specified limitation or provided language for the specified limitations is not discloses by prior arts.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
CORRESPONDANCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA B HUQ whose telephone number is (571)270-3223. The examiner can normally be reached Monday - Friday: 8:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel L Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARZANA B HUQ/Primary Examiner, Art Unit 2455